PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Cohen et al.
Application No. 15/331,887
Filed: 23 Oct 2016
For: Consumer Products Showroom
:
:
:	DECISION ON PETITION
:
:


This is a decision on the renewed petition under 37 CFR 1.78(c) & (e) filed October 18, 2021  to accept an unintentionally delayed claim under 35 U.S.C. 119(e) and 120 for the benefit of priority to the prior-filed provisional and nonprovisional applications listed in the Application Data Sheet (ADS) filed June 24, 2021.
 
The petition is GRANTED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) and 1.78(e) is only applicable to those applications filed on or after November 29, 2000 and after the expiration of the period specified in 37 CFR 1.78(a)(4) and 1.78(d)(3).  In addition, the petition under 37 CFR 1.78(c) and 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 119(e) and 37 CFR 1.78(d)(2) and 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;

(2) 	the petition fee set forth in § 1.17(m); and

(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

Further, the nonprovisional application claiming the benefit of the prior-filed provisional application must have been filed within twelve months of the filing date of the prior-filed provisional application. All the above requirements having been satisfied, the late claims for benefit of priority under 35 U.S.C. 119(e) and 120 are accepted as being unintentionally delayed.

Petitioner has provided an adequate explanation that the delay was unintentional.
Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application(s) because the petition requirements of 37 CFR 1.78(c) & (e) and the formal requirements for claiming domestic benefit (see MPEP § 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application(s).  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP § 211.05.

A corrected Filing Receipt, which includes the benefit claims to the prior-filed applications, accompanies this decision on petition.

This application is being forwarded to Technology Center Art Unit 3612 for consideration by the examiner of the claim under 35 U.S.C. 119(e) and 120 of the prior-filed provisional and nonprovisional applications. 

Any questions concerning this matter may be directed to the undersigned at 571-272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Encl: Corrected Filing Receipt